DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1-3 and 14-16, the withdrawal of claims 7-12 and the cancelation of claim 13, as filed on October 14, 2022, are acknowledged. 
Applicant's arguments, see Remarks filed on October 14, 2022, with respect to rejections based on Durante reference have been fully considered but they are not persuasive.
The Applicant argues that “The Examples of Durante use the aromatic amines 5-aminotetrazole (e.g., Examples 1-3) or imidazole (e.g., Examples 17-20), but none of the Examples or Comparative Examples of Durante use pyrazole. Furthermore, Durante does not teach or suggest using pyrazole in combination with either or both aromatic amines 5- aminotetrazole and imidazole as described in present claims 3 and 14-16.”  However, NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123 II).  Durante does disclose using pyrazole in combination with either or both aromatic amines 5- aminotetrazole and imidazole (one or more of pyrazole, aminotetrazole, and imidazole, paragraph 0032).
The Applicant further argues that “the results of the present application show surprising results in the use of a solution of claim 1 comprising pyrazole as the heterocyclic nitrogen compound as compared with a solution that uses 5-aminotetrazole or imidazole in place of the pyrazole”.  The Examiner has thoroughly reviewed this data and has determined that it is insufficient to outweigh the prima facie case of obviousness set forth in the rejection below.  Specifically, the data only concern results from one specific concentration of azole compounds in a solution with one specific copper compound at one specific concentration, one specific halid at one specific concentration, which also requires hydrogen peroxide and sulfuric acid that are not recited in claim 1.  Claim 1, however, is drawn to a broad class of composition that is not limited to the specific alloy in the data presented, and the composition recited comprises a broad class of copper compound with a wide concentration range, a heterocyclic nitrogen compound with a wide concentration range, and a broad class of halide ion with a wide concentration range.  Therefore, the data presented are not commensurate in scope with the claimed invention.
Applicant’s arguments, see Remarks filed on October 14, 2022, with respect to rejections based on Feng reference have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office Action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 14-16 are rejected under 35 U.S.C. 103 as being obvious over Durante et al. (US20100252530).
Regarding claim 1, Durante discloses an aqueous solution suitable for surface treatment (paragraph 0002), for treating a surface of an alloy (paragraph 0005), the aqueous solution comprising: a copper compound at a copper ion concentration of 2000 ppm or more and 60000 ppm or less (CuSO4, 0.5 wt% to 15 wt%, paragraphs 0029-0030); a heterocyclic nitrogen compound at a concentration of 100 ppm or more and 50000 ppm or less (0.01 wt% to 5 wt%, paragraph 0032); and a halide ion at a concentration of 100 ppm or more and 200000 ppm or less (0.01 wt% to 20 wt%, paragraphs 0026-0027), wherein the heterocyclic nitrogen compound comprises a pyrazole (paragraph 0032).  The concentration ranges disclosed by Durante overlaps with the corresponding ranges recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 2, Durante discloses wherein the heterocyclic nitrogen compound further comprises an azole compound (paragraph 0032).
Regarding claim 3, Durante discloses wherein the azole compound comprises 5-aminotetrazole (one or more of pyrazole, aminotetrazole, and imidazole, paragraph 0032; 5-aminotetrazole is shown as an example of aminotetrazole in Table 1).
Regarding claim 4, Durante discloses wherein the copper compound comprises copper (II) sulfate (CuSO4, paragraph 0029).
Regarding claim 5, Durante discloses wherein the halide ion comprises a chloride ion (paragraph 0026).
Regarding claim 6, it is noted that it is drawn to a composition claim and the recitation in the wherein clause is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Regarding claim 14, Durante discloses wherein the heterocyclic nitrogen compound further comprises 5-aminotetrazole (aminotetrazole, paragraph 0032; 5-aminotetrazole is shown as an example of aminotetrazole in Table 1).
Regarding claims 15-16, Durante discloses wherein the heterocyclic nitrogen compound further comprises an imidazole (paragraph 0032).
Claims 1-3 and 17-18 are rejected under 35 U.S.C. 103 as being obvious over Choi et al. (US20150267305).
Regarding claim 1, Choi discloses an aqueous solution suitable for surface treatment (paragraph 0031), the aqueous solution comprising: a copper compound at a copper ion concentration of 20000 ppm or more and 80000 ppm or less (copper (II) sulfate, 50g/L to 200g/L, paragraphs 0034-0035); a heterocyclic nitrogen compound at a concentration of 1 ppm or more and 5000 ppm or less (0.001g/L to 5g/L, paragraphs 0057-0058); and a halide ion at a concentration of 3546 ppm or more and 177290 ppm or less (0.1mol/L to 5mol/L of hydrochloric acid, paragraphs 0038-0039), wherein the heterocyclic nitrogen compound comprises pyrazole (paragraph 0057).  The concentration ranges disclosed by Choi overlaps with the corresponding ranges recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
It is noted that claim 1 is drawn to a composition claim and the recitation of "for treating a surface of an alloy" is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
 Regarding claim 2, Choi discloses wherein the heterocyclic nitrogen compound further comprises an azole compound (one or more azole compounds, paragraph 0057).
Regarding claim 3, Choi discloses wherein the azole compound comprises 5-aminotetrazole (paragraph 0057).
Regarding claims 17-18, Choi discloses wherein the copper compound comprises copper (II) bromide (paragraph 0034).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713